Citation Nr: 0216936	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  02-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 

2.  Whether a rating decision of November 8, 1977, which 
denied a total rating based on unemployability due to 
service-connected disability (TDIU), contains clear and 
unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  He died in July 1994.  The appellant's claim 
comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  An unappealed August 1994 rating decision denied the 
claim of entitlement to service connection for the cause of 
the veteran's death on the basis that service-connected 
disabilities, absence of middle and ring fingers, right 
hand, and hemorrhoidectomy, were not shown to have 
materially contributed to or caused the veteran's death in 
July 1994 due to cardiopulmonary arrest due to or as a 
consequence of hepatorenal failure, uro sepsis, due to or as 
a consequence of Alzheimer's disease. 

2.  The additional evidence presented since August 1994 does 
not show or tend to show that service-connected disabilities 
materially contributed to or caused the veteran's death. 

3.  In November 1977, the RO issued a rating decision 
denying TDIU; the veteran was given notice of the decision 
in November 1977 and a notice of disagreement was filed by 
the veteran, but as no substantive appeal was filed, the 
decision was not timely appealed.  

4.  The evidence of record at the time of the November 1977 
rating decision shows that the veteran had service-connected 
amputation of fingers of the right hand, rated as 50 percent 
disabling; severe generalized arthritis was not service-
connected and service connection had been denied for that 
disability.  

5.  The November 1977 rating decision that found that TDIU 
was not warranted because the evidence did not show that 
service-connected disability alone did not preclude the 
veteran from further gainful employment was reasonably 
supported by the evidence on file at that time and 
prevailing legal authority and did not involve improper 
application of statutory and regulatory provisions extant at 
the time of the decision.  


CONCLUSIONS OF LAW

1.  An August 1994 rating decision which denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

2.  The additional evidence presented since August 1994 is 
not new and material, and the claim for service connection 
for the cause of the veteran's death has not been reopened.  
38 U.S.C.A. §§ 5103, 5108 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2000), § 3.159 (2001).

3.  The rating decision of November 8, 1977, was not clearly 
and unmistakably erroneous in denying TDIU.  38 U.S.C.A. 
§§ 7105, 5108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 
3.105 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

The appellant theorizes that the RO committed significant 
errors in its November 1977 rating decision denying a total 
disability rating due to her now-deceased husband's service-
connected disability.  She urges that the RO erroneously 
failed to recognize that the veteran, by virtue of the 
specific nature of his service-connected disabilities, his 
age and his education, could not work.  She also seeks to 
reopen the claim of service connection for the cause of the 
veteran's death.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by VA.  In pertinent part, this law redefines 
the obligations of the VA with respect to the duty to 
assist. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "provisions of this rule 
merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  
The United States Court of Appeals for Veterans Claims 
(Court), however, has held that the VCAA is not applicable 
to motions for revision of either an RO or a Board decision 
on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 
(2002).

With regard to the attempt to reopen the claim of service 
connection for cause of the veteran's death, and pursuant to 
the VCAA, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary to 
substantiate a claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(b)).  Further, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate her 
claim, although the ultimate responsibility for furnishing 
evidence rests with the veteran.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  

In this case, VA's duties have been fulfilled to the extent 
possible.  The VCAA appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R.             §§ 3.156(a), 3.159(c)).  As noted, 
however, the regulatory provisions affecting the 
adjudication of claims to reopen a finally decided claim are 
applicable only to claims received on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  Because the veteran's claim 
was received prior to that date, those regulatory provisions 
do not apply.

In any claim to reopen, the Secretary is required to notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, No 01-997 (U.S. Vet. App. 
June 19, 2002).  Here, the record contains communication by 
the RO notifying the appellant of the evidence needed to 
reopen the claim.  In the May 2002 statement of the case, 
the RO notified the appellant she needed to present new and 
material evidence, and what that would be.  The records have 
been obtained and associated with the claims file.  Since 
the communication by the RO meets the standard erected by 
the VCAA, the Board finds that no further development is 
needed. 

II.  Legal Criteria for Service Connection for Cause of 
Death

Generally, service connection for the cause of a veteran's 
death may be granted if a disorder incurred in or aggravated 
by service either caused or contributed materially to the 
cause of death.  See 38 U.S.C.A. § 1310 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2001).  The issue involved will be 
determined by exercise of sound judgment, without recourse 
to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports.  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death, or was the principal 
cause.  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death, that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a casual connection.  Id.  

III.  New and Material Evidence

In this case, a claim for service connection for cause of 
death was denied by the RO in an August 1994 rating 
decision.  That decision was based on a finding that the 
evidence of record did not establish that the service-
connected disabilities materially contributed to or directly 
caused the veteran's death.  The evidence considered at that 
time included the veteran's service medical records, which 
showed that the veteran had sustained traumatic amputation 
of the middle and ring fingers of the right hand during 
combat in Okinawa in April 1945.  Service connection was in 
effect for absence, middle and ring fingers with limitation 
of motion little finger, right hand, with a 50 percent 
rating for that disability, and hemorrhoidectomy, 
noncompensable.  The RO noted that the veteran's death 
certificate showed that his death in July 1994 was due to 
cardiopulmonary arrest, due to or as a consequence of 
hepatorenal failure, uro sepsis, due to or as a consequence 
of Alzheimer's disease.  None of the VA treatment records 
also in the file revealed that the veteran's death, or the 
conditions that led to his death, were related to service or 
to service-connected disability.  Thus, the RO concluded 
that service connection for the cause of the veteran's death 
was not warranted.  The appellant was notified of that 
decision and of her appellate rights but did not seek 
appellate review within one year of notification.  
Therefore, that decision is final and is not subject to 
revisions upon the same factual basis.  See 38 U.S.C.A.            
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  In April 
2001, the appellant sought to reopen her claim for service 
connection for the cause of the veteran's death.  When a 
claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New and material evidence is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 
1378 (Fed. Cir. 2000); Elkins, supra.  The second step 
becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is not material, the inquiry 
ends and the claim cannot be reopened.  See (Russell) Smith 
v. West, 12 Vet. App. 312, 314 (1999).

In this case, the additional evidence submitted since the 
final 1994 rating decision includes statements from the 
appellant and a net income and employment statement dated in 
October 1977.  As to the document, the Board finds that this 
report is not new, as it was associated with the claims file 
at the time of the 1994 rating decision.  Thus, it is not 
new and material.  The record is cumulative, it was of 
record in 1994, and is not probative of the central issue of 
whether the veteran's death was related to service or 
service-connected disability.  See 38 C.F.R. § 3.156.  

The Board has also considered the appellant's own statements 
in which she claims that the death of the veteran was 
related to service.  These statements are merely cumulative 
of statements made at the time of the 1994 rating decision.  
Since cumulative, they cannot be deemed new and material 
evidence.  See Smith, 12 Vet. App. at 314 ("once it was 
determined that the evidence was not new, no further 
analysis was required, for it could not be 'new and 
material' if it was not 'new.'").

As a whole, the evidence received since the August 1994 
rating decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran's death was related to service or service-connected 
disability.  Therefore, it follows that new and material 
evidence has not been submitted subsequent to the August 
1994 rating decision that denied service connection for 
cause of the veteran's death.  Accordingly, the August 1994 
rating decision remains final.  

IV. Clear and Unmistakable Error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities, for 
new and material evidence, or for clear and unmistakable 
error.  38 C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant 
must demonstrate that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where 
the presence of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Service-connected disabilities are and have been, at all 
times relevant to this decision, rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
A claim for TDIU is an increased rating claim.  

Service connection for absence of middle and ring fingers 
with limitation of motion, little finger, right hand, was in 
effect at the time of the November 1977 rating decision.  
The condition was evaluated at 50 percent under Diagnostic 
Code 5141.  This was the maximum rating under that code.  A 
noncompensable rating for hemorrhoidectomy was also in 
effect.  The combined rating was 50 percent.  

As provided by the pertinent laws and regulations extant at 
the time, a total rating for compensation could be assigned 
where the schedular rating was less than total, when it was 
found that the disabled person was unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability was ratable at 40 percent or more, and 
there was sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. Part 4.16 (1977).  

Based on this evidence and these laws, a TDIU was denied by 
the RO in November 1977.  The RO considered VA medical 
records which showed the veteran was being treated for his 
generalized arthritic condition.  Also, it was noted that 
the veteran had submitted lay statements averring that he 
had stopped working as a self-employed farmer in January 
1977 due to difficulties related to his service-connected 
right hand as well as generalized arthritis.  A letter from 
his wife dated in October 1977 indicated that the veteran 
was having trouble with his right hand.  She indicated he 
was unable to shake hands or to work very well with the hand 
injury.  

The appellant now urges that the RO committed CUE in failing 
to consider the veteran's age and education, and in failing 
to consider an increased rating or TDIU on an extraschedular 
basis.  

To the extent that the appellant's claim constitutes an 
assertion that the correct facts as they were known at the 
time of the 1977 RO decision were not before the 
adjudicator, it must fail.  It is clear that the service 
medical records as well as a September 1977 report of VA 
examination were before the adjudicator.  That evidence 
contains medical findings which reasonably support the 
denial of TDIU.  There was ample evidence of the fact that 
the service-connected condition was severe but that service-
connected disability standing alone was not so severe as to 
preclude gainful employment.  It was noted that service 
connection had been denied for arthritis and that the 
maximum rating had been assigned for the amputations of the 
right fingers.  Thus, there was ample compelling evidence of 
record in 1977 for the RO to reach the conclusion that 
service-connected disability did not cause total disability 
due to unemployability.  There was sufficient evidence of 
record to support the RO's determination that the 
preponderance of the evidence was against the claim for TDIU 
in 1977.

To the extent that this claim is a disagreement with how the 
RO weighed or evaluated the evidence that was of record and 
with the way statutory or regulatory provisions extant at 
the time were applied, the former error is not of the sort 
that is undebatable, and it is not clear and unmistakable.  
Fugo, supra.

Inasmuch as the appellant also suggests that the RO did not 
consider all applicable laws and regulations because it did 
not award an extraschedular evaluation in 1977, the Board 
must disagree.  That case did deal with unemployability and 
whether the specific manifestations of the service-connected 
disability caused functional limitations that precluded 
work.  The appellant does not show where the RO failed to 
consider all applicable regulations.  She indicates that the 
RO did not consider the veteran's age and education, 
however, the RO did in fact apply the applicable, 
controlling law, 38 C.F.R. § 4.16.  

On the basis of the above analysis, the Board finds that the 
appellant has not met the relevant burden, and, therefore, 
the November 8, 1977, RO decision did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156.


ORDER

New and material evidence not having been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death, the appeal is denied. 

The claim that there was clear and unmistakable error in the 
November 8, 1977, rating decision that denied TDIU is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

